784 N.W.2d 55 (2010)
CITY OF ROCKFORD, Plaintiff-Appellant,
v.
63rd DISTRICT COURT and 63rd District Court Chief Judge, Defendants-Appellees, and
Kent County, Intervening Defendant-Appellee.
Docket No. 140541. COA No. 287501.
Supreme Court of Michigan.
July 16, 2010.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the December 29, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that *56 the questions presented should be reviewed by this Court.
WEAVER, J., would grant leave to appeal.